MEMORANDUM **
Victorin M. Chevalier, a native and citizen of Haiti, petitions pro se for review of the Bureau of Immigration and Customs Enforcement’s decision to reinstate his pri- or deportation order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Chevalier’s contention that the reinstatement of his prior deportation order is invalid because the immigration officer did not conduct a fingerprint comparison is unavailing because Chevalier has not contested the agency’s identity determination. See 8 C.F.R. § 241.8(a)(2) (stating that fingerprint comparisons must take place in disputed cases). Furthermore, Chevalier’s due process claim fails because he cannot establish prejudice. See Padilla v. Ashcroft, 334 F.3d 921, 925 (9th Cir.2003) (a petitioner cannot establish prejudice in a challenge to a reinstatement order if petitioner concedes that (1) she is an alien (2) who was previously removed and (3) who reentered the United States illegally).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.